Citation Nr: 0603870	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility to Dependants' Educational Assistance under 
38 U.S.C. Chapter 35.  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from November 1962 
to November 1966 with unverified active duty service from 
June 1958 to November 1962.  The veteran died in August 2002.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appellant was notified of the 
decision in February 2003.  She filed a notice of 
disagreement in March 2003.  The RO issued a statement of the 
case in June 2003 and received the appellant's substantive 
appeal in July 2003.  

On her VA Form 1-9, the appellant requested a hearing before 
a Veterans Law Judge in Washington, D.C.  A hearing was 
scheduled for January 2004.  However, the appellant failed to 
report to the hearing.  

In May 2004, this matter was remanded by the Board for 
additional development and adjudication.  This having been 
completed, the matter is again before the Board.  

In addition, the Board notes that in the May 2004 decision, 
the Board found that a review of the veteran's claims file 
revealed, that in July 2002, the RO denied service connection 
for kidney cancer.  The notice letter to the veteran, 
advising him of the adverse rating decision, was dated on 
August [redacted], 2002, the same date as his death.  In October 2002, 
the veteran's widow, the appellant herein, filed her claim 
seeking service connection for the cause of the veteran's 
death.  As the veteran died before the appeal period had 
expired, and as a result of the appellant's claim for service 
connection for the cause of the veteran's death, the Board 
noted that the appellant has a claim in her own right for 
accrued benefits.  In this regard, the RO's denial of the 
veteran's claim for service connection for kidney cancer 
remained pending at the time of veteran's death and thus 
constitutes a pending claim for purposes of accrued benefits.  
See generally, 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. 
West, 136 F.3d 1299 (Fed. Cir. 1998).  This matter was 
referred to the RO for appropriate action.  As the RO has not 
yet developed or adjudicated this accrued benefits claim, it 
is again referred to the RO. 


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2002 at the age of 61; the 
immediate cause of the veteran's death as shown on the death 
certificate was kidney cancer; no other conditions were 
identified as significant in contributing to the veteran's 
death; an autopsy was not performed.

2.  At the time of the veteran's death, the veteran was 
service-connected for diabetes mellitus type II, evaluated as 
20 percent disabling.

3.  The evidence does not show that the veteran's kidney 
cancer had its onset during service, or that this disorder 
was otherwise related to a disease or injury of service 
origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2005). 

2.  The requirements for eligibility for dependents 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in November 
2002 and June 2004, provided the appellant with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By 
way of these letters, the appellant was furnished notice of 
the types of evidence needed in order to substantiate her 
claims, as well as the types of evidence VA would assist her 
in obtaining.  The appellant was also encouraged to send 
evidence relevant to her claims to VA.  

By way of an December 2002 rating decision, a June 2003 
Statement of the Case, and a September 2005 Supplemental 
Statement of the Case, the RO advised the appellant and her 
representative of the basic law and regulations governing her 
claims, and the basis for the denial of her claims.  These 
documents, as well as the RO's letters, also specifically 
informed the appellant of the cumulative information and 
evidence previously provided to VA, or obtained by VA on her 
behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of copies of the veteran's service 
records, post-service VA and private medical treatment 
records, a VA examination in connection with the cause of 
death claim, and statements submitted by the appellant and 
her representative in support of the claims.  The Board also 
notes that this claim has been remanded for additional 
development, to include a VA examination.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.




II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on August [redacted], 2002 at the age of 61.  The immediate cause 
of the veteran's death as shown on the death certificate was 
kidney cancer.  No other conditions were identified as 
significant in contributing to the veteran's death and an 
autopsy was not performed.  At the time of the veteran's 
death, the veteran was service-connected for diabetes 
mellitus type II, evaluated as 20 percent disabling.

The appellant does not contend, and the evidence does not 
establish, that the veteran had kidney cancer in service or 
within one year of service.  Instead, the appellant argues 
that the veteran was exposed to Agent Orange in service and 
that this may have caused his cancer.  The appellant also 
argues that the veteran's service-connected diabetes mellitus 
may have materially contributed to the veteran's death from 
kidney cancer.  

In this regard, the Board notes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed to Agent Orange during that service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  And if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, presumptive service connection for numerous 
diseases, including diabetes mellitus, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  The veteran in this 
case is presumed to have been exposed to Agent Orange as a 
result of his service in the Republic of Vietnam and he has 
been service-connected for diabetes mellitus type II.  The 
veteran's kidney cancer, however, is not a condition for 
which presumptive service connection is warranted under 
38 C.F.R. § 3.309.

In order to determine whether the veteran's exposure to Agent 
Orange or his service-connected diabetes mellitus may have 
contributed to the veteran's death, the appellant was 
afforded a VA examination in March 2005.  The examination 
report indicated that the examiner reviewed the veteran's 
medical records in connection with the claim.  After 
reviewing the veteran's file, the examiner stated that the 
veteran died of metastatic renal cell carcinoma at the age of 
61.  Prior to that, the veteran was noted to have had a long-
standing history of hypertension, type II diabetes, coronary 
artery disease, status post myocardial infarction, and 
congestive heart failure.  The examiner indicated that the 
veteran had been closely followed by this primary care 
providers.  The examiner indicated that a review of renal 
cell carcinoma was undertaken and that, among other things, 
factors increasing the risk for renal cell cancer included 
hypertension , certain diuretics, being male, smoking 
cigarettes, and age.  The examiner stated that nowhere in his 
research was there reference to a history of diabetes 
increasing the risk for renal cell carcinoma.  Cigarette 
smoking was, however, indicated to be a factor and the 
veteran was noted to have had a 25 year history of smoking up 
until 1985, when he had his first myocardial infarction.  The 
examiner then concluded that "the veteran's kidney cancer 
was not due to his military service or his exposure to 
herbicides in the Republic of Vietnam.  Additionally, the 
veteran's service connected diabetes mellitus did not 
contribute substantially or materially to the cause of the 
veteran's death.  Rather it was the cause of this very 
aggressive sarcomatoid renal cell cancer."  

At this point, the Board notes that the veteran's claims file 
also contains reports of the veteran's private physicians.  A 
June 2004 report indicated that the veteran was seen by the 
physician for evaluation of blood in the urine.  A workup 
revealed the veteran's kidney cancer.  With respect to the 
question of nexus to service, the physician noted that the 
veteran "apparently was in the Armed forces and was exposed 
to Agent Orange.  A possibility of Agent Orange causing his 
renal malignancy is raised.  I defer that to the VA for 
further evaluation."  Another report dated in August 2002 
indicated that the veteran had been under the physician's 
care and that he had died of metastatic renal cell cancer.  
Regarding Agent Orange exposure, the physician stated that 
"Agent Orange exposure has not been associated with renal 
cell cancer; however, it has apparently been associated with 
diabetes mellitus.  I have researched the Internet and 
discovered that diabetes mellitus has been looked at as a 
potential cause for cancer.  There have been some population-
based studies that show a higher risk of developing cancers 
of the kidneys in patients with diabetes.  Therefore, there 
may be an indirect link between Agent Orange and [the 
veteran's] tumor."

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service, to include exposure to Agent Orange and to 
include his service-connected diabetes mellitus.  As noted 
above, service connection will be granted to a veteran that 
develops cancer in service or within one year of service.  38 
C.F.R. § 3.303, 3.307, 3.309.  Here, however, the evidence 
does not show that the veteran was found to have kidney 
cancer in service or within one year after service.  And the 
VA examiner that examined the veteran's medical records in 
connection with the claim found that the veteran's service-
connected diabetes mellitus and exposure to Agent Orange in 
the Republic of Vietnam, did not contribute substantially or 
materially to the cause of the veteran's death.  While one of 
the veteran's private physicians noted that his research 
indicated that diabetes mellitus has been looked at as a 
potential cause for cancer and that there have been some 
population-based studies that show a higher risk of 
developing cancers of the kidneys in patients with diabetes, 
the VA examiner did not find such a correlation in his 
research.  And in any event, the Board notes that entitlement 
to service connection may not be based on speculation or 
remote possibility.  The physician's opinion noting that 
"there may be" a link between the veteran's Agent Orange 
and diabetes mellitus and his kidney cancer is insufficient 
to form a basis for a grant of service connection.  38 C.F.R. 
§ 3.102 (2003).  See, e.g., Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that they 
could have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 
1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998) (private physician's opinion 
that veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim). 

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 

III.  Entitlement to Dependents' Educational Assistance.

The appellant has also raised the issue of entitlement to 
Dependents' Education Assistance benefits under 38 U.S.C.A. 
Chapter 35.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Because the Board has denied 
service connection for the cause of the veteran's death, and 
since the record reflects that the veteran was not evaluated 
as having disability total and permanent in nature as a 
result of service connected disability at the time of his 
death, any child or surviving spouse of the veteran is not 
eligible for such benefits, and entitlement to Dependents' 
Educational Assistance Benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a);  38 C.F.R. §§ 3.807, 21.3020, 
21.3021.




ORDER

1.  The claim for service connection for the cause of the 
veteran's death is denied

2.  Entitlement to dependents educational assistance pursuant 
to Title 38, United States Code, Chapter 35 is denied.   




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


